Citation Nr: 0614609	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  01-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  He was a prisoner of war of the German government from 
March 27 to April 29, 1945.  He died in November 1974.  The 
appellant in this case is his surviving spouse.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2001 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that new and material evidence had not 
been received to reopen a claim of entitlement to DIC 
benefits.  

The appellant duly appealed the RO's determination and in a 
November 2001 decision, the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to DIC benefits based on service connection for 
the cause of the veteran's death.  The Board further found 
that the issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 had not been previously 
adjudicated and was therefore not subject to the reopening 
requirements of 38 C.F.R. § 3.156.  The Board, however, 
stayed de novo consideration of the claim, in light of a 
temporary stay on the adjudication of such claims imposed 
following a decision of the United States Court of Appeals 
for the Federal Circuit in National Organization of Veteran 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).

In October 2003, following the lifting of the stay, the Board 
remanded the matter to the RO to ensure compliance with the 
notification requirements set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (West 
2002).  In a December 2004 decision, the Board denied 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  

The veteran appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending before the Court, in 
December 2005, the veteran's then-attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion to Remand.  In a 
December 2005 order, the Court granted the motion, vacated 
the Board's December 2004 decision denying DIC under the 
provisions of 38 U.S.C.A. § 1318, and remanded the matter for 
action consistent with the December 2005 joint motion.  

As set forth in more detail below, in light of the 
instructions in the December 2005 joint motion, another 
remand of this matter is now required.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

Under 38 U.S.C.A. § 1318, a surviving spouse is entitled to 
DIC benefits in the same manner as if the veteran's death 
were service-connected, if the veteran was, at the time of 
his death, in receipt of, or entitled to receive, 
compensation for a service-connected disability rated totally 
disabling if:  (1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; or (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See also 38 C.F.R. § 3.22 (2005).  

In its October 2004 decision, the Board denied the 
appellant's claim for DIC benefits, finding that the criteria 
for entitlement to such benefits under section 1318 had not 
been met.  Specifically, the Board noted that at the time of 
the veteran's death, service connection had not been 
established for any disability.  In addition, the Board noted 
that although the veteran had been a POW, he had died before 
September 30, 1999.  

In its decision, the Board acknowledged several Court 
decisions interpreting 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 to permit a DIC award in certain cases even though the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability during his lifetime 
and had never filed a claim for benefits which could have 
resulted in entitlement to compensation for the required 
period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In 
certain such cases, the Court held that the claimant could 
establish "hypothetical entitlement" by setting forth the 
alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

The Board noted that in January 2000, however, in response to 
the above-referenced Court decisions, VA amended 38 C.F.R. § 
3.22 to clarify that "hypothetical entitlement" was not a 
basis for establishing entitlement to DIC.  See 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  See also National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II).  

As a result of this regulatory amendment, the Board concluded 

Therefore, the state of the law is such that claims 
for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions 
made during the veteran's lifetime, and without 
consideration of hypothetical entitlement to 
benefits raised for the first time after a 
veteran's death.  

See December 29, 2004 Board decision, page 6.

Subsequent to the Board's decision, however, the Court issued 
a decision holding that the January 2000 amendments to 
section 3.22 effectively barring the "hypothetical 
entitlement" theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), appeal docketed, (Fed. Cir. Nov. 10, 
2005).  

In the December 2005 joint motion discussed above, the 
parties cited the Rodriguez decision and noted that the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 
had been received at the RO in December 1974.  Thus, the 
parties concluded that the appellant's claim had been pending 
at the time of the January 2000 amendments to 38 C.F.R. 
§ 3.22 and the appellant therefore had a substantial right in 
the "hypothetically entitled to receive" theory of 
entitlement to DIC under 38 U.S.C.A. § 1318.  The parties 
further indicated that

[B]ecause VA has not previously considered 
Appellant's 38 U.S.C. § 1318 claim under the theory 
of "hypothetical entitlement," she has not been 
provided adequate notice of the evidence needed to 
substantiate her claim under this theory.  
Consequently, VA should provide her with such 
notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000)(codified at 38 U.S.C. § 5103, 5103(a)).  
Because the veteran was a prisoner of war, to the 
extent possible, VA's notice to Appellant should 
include specific information about service 
connection based on the presumptive diseases for 
prisoners of war as provided in 38 C.F.R. 
§ 3.309(c).

See December 2005 Joint Motion, page 4.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and REMAND this case for the 
following actions:

1.  The RO should issue an appropriate 
VCAA letter to the appellant and her 
representative, which includes notice of 
any information and evidence not of 
record that is necessary to substantiate 
a claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318, 
including under the hypothetical 
entitlement theory.  As instructed in the 
December 2005 joint remand, the notice 
should include specific information about 
service connection based on the 
presumptive diseases for prisoners of war 
as provided in 38 C.F.R. § 3.309(c).

2.  In issuing the notification letter to 
the appellant, the RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  After allowing for an appropriate 
response time to the above letter, and 
after completion of any additional 
development deemed necessary, the RO 
should review the expanded record and 
consider the issue of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318, 
to include the hypothetical theory of 
entitlement.  If this issue remains 
denied, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  

The case should then be returned to the Board, in accordance 
with applicable procedures.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



